             Case 8:18-bk-09803-RCT           Doc 22     Filed 12/20/18      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


IN RE:
WILLIAM EDWARD MCVICAR, JR.                            CASE NO. 8:18-bk-09803-RCT
and MICHELLE ANNE MCVICAR                              CHAPTER 13

            DEBTOR.
__________________________/



         MOTION TO RECONSIDER MORTGAGE MODIFICATION ORDER [DE #19]

        COMES NOW, WELLS FARGO BANK, N.A. (“Creditor”), and submits this Motion to
Reconsider Mortgage Modification Order [DE #19]; and in support, respectfully asserts the following:
        1.     On November 14, 2018, the Debtor filed for Chapter 13 relief under the Bankruptcy
Code.
        2.     Creditor holds a security interest in real property located at 18140 Heron Walk
Drive Tampa, Florida 33647 (the “Subject Property”).
        3.     The Debtor’s Chapter 13 Plan [DE #3] proposes Mortgage Modification Mediation
(“MMM”) with the Creditor in relation to Creditor’s claim on the Subject Property. The Debtor
filed the corresponding MMM Motion [DE #17] on December 13, 2018.
        4.     Creditor respectfully objects to participation in MMM for the reasons stated in this
Response.
        5.     The underlying loan is currently due for the October 7, 2013 and all subsequent
payments – a total of sixty-three (63) months past due, 136 bi-weekly payments.
        6.     The Debtors were reviewed (and denied) for a loan modification during the
previous bankruptcy, [8:17-bk-08498-RCT].The Mediator’s Final Report of No Agreement
entered on August 6, 2018. The bankruptcy was voluntarily dismissed on August 13, 2018.
        7.     The August Denial was based upon Negative Net Present Value (NPV), and ability
to pay. The Debtor’s income is now apparently less than the income used to make a decision in
the previous denial, ($7,045.00) according to Debtor’s Schedule I.



ALAW FILE NO. 18-030320
             Case 8:18-bk-09803-RCT        Doc 22     Filed 12/20/18     Page 2 of 3



       8.      The Debtors were also reviewed and denied in 2014. They were removed from loss
mitigation for failure to provide complete information.
       9.      Based on the foregoing; Creditor objects to participation in MMM, and respectfully
requests this court reconsider the MMM Order.
       10.     Creditor requests this matter be scheduled for hearing.


       WHEREFORE, WELLS FARGO BANK, N.A. respectfully requests the Court deny the
MMM Motion and for such other and further relief as the Court deems appropriate.


                                                       /s/Scott Lewis, Esq.
                                                      Scott C. Lewis, Esq.
                                                      FBN 112064
                                                      813-221-4743 ext. 2603

                                                      Albertelli Law
                                                      Attorney for Secured Creditor
                                                      PO Box 23028
                                                      Tampa, FL 33623
                                                      Facsimile: (813) 221-9171
                                                      bkfl@albertellilaw.com
                                                      Alternate: slewis@albertellilaw.com




ALAW FILE NO. 18-030320
            Case 8:18-bk-09803-RCT           Doc 22     Filed 12/20/18      Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
electronic and/or regular U.S. Mail to the parties on the attached service list, this 20th Day of
December, 2018, I served a copy of the foregoing upon:

SERVICE LIST

William Edward McVicar, Jr.
18140 Heron Walk Drive
Tampa, FL 33647

Michelle Anne McVicar
18140 Heron Walk Drive
Tampa, FL 33647

Alan D. Borden
Debt Relief Legal Group, LLC
901 W. Hillsborough Avenue
Tampa, FL 33603

Kelly Remick
Chapter 13 Standing Trustee
Post Office Box 6099
Sun City, FL 33571

United States Trustee - TPA7/13, 7
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602

                                                               /s/Scott Lewis, Esq.
                                                         Scott C. Lewis, Esq.
                                                         FBN 112064
                                                         813-221-4743 ext. 2603

                                                         Albertelli Law
                                                         Attorney for Secured Creditor
                                                         PO Box 23028
                                                         Tampa, FL 33623
                                                         Facsimile: (813) 221-9171
                                                         bkfl@albertellilaw.com
                                                         Alternate: slewis@albertellilaw.com



ALAW FILE NO. 18-030320
